NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted January 6, 2015 *
                                 Decided January 23, 2015

                                          Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD D. CUDAHY, Circuit Judge

                           JOHN DANIEL TINDER, Circuit Judge

No. 14-1675

JOHNNY M. GIBSON,                               Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 13-C-615
JOHN PAQUIN, et al.,
     Defendants-Appellees.                      William C. Griesbach,
                                                Chief Judge.

                                        ORDER

        Johnny Gibson, a Wisconsin inmate, appeals the dismissal of his civil-rights suit
under 42 U.S.C. § 1983 against personnel of the Racine Correctional Institution who
“made [him] and other inmates take cold showers” at least four times (but possibly
multiple times weekly) over six months. The defendants moved to dismiss the complaint
for failure to state a claim and alternatively sought summary judgment based on

      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2).
No. 14-1675                                                                         Page 2

Gibson’s failure to exhaust administrative remedies. The district court granted both
motions. Because Gibson does not allege that the showers caused any serious harm, he
does not state a claim for relief, so we affirm.

        We accept the allegations in Gibson’s complaint as true. See Turley v. Rednour, 729
F.3d 645, 649 (7th Cir. 2013). Gibson was placed in segregation at Racine on January 5,
2012. Prisoners in segregation receive three showers per week. On January 7 a guard
escorted Gibson to the showers. When Gibson turned on the water, it was “cold.” He
asked guards to warm up the water, and they replied that they couldn’t. Gibson details
three similar incidents in January. He asserts generally that the cold showers continued
until July, when he was transferred to another facility.

        Gibson made several attempts to complain about the showers. He submitted his
first complaint in May 2012, but it was returned to him with instructions to ask the
security director for an interview and resubmit the complaint in fourteen days. Gibson
took both steps, but the security director denied him an interview, stating that “the
temperature is fine and water pressure is acceptable.” The resubmitted complaint was
dismissed after an investigation revealed that the water was at a safe, stable temperature
of 100 degrees. Gibson later sued in federal district court.

       The defendants raised two defenses by motion. First they moved to dismiss
Gibson’s complaint for failure to state a claim, arguing that Gibson did not allege a
physical injury and that cold showers alone, while unpleasant, did not violate the Eighth
Amendment. Second, they moved for summary judgment, contending that Gibson failed
to exhaust his administrative remedies by not filing an administrative appeal of the
resubmitted complaint. They furnished an affidavit from a complaint examiner who
asserted that, if Gibson had filed an internal appeal, it would be recorded in the prison’s
complaint tracking system, but the tracking system has no record of any appeal. Gibson
replied by affidavit that he did in fact file an administrative appeal.

         The district court granted both motions. First, it ruled that Gibson failed to
exhaust his administrative remedies because he did not appeal his resubmitted
complaint. The district court alternatively ruled that Gibson failed to state a claim for
relief. It reasoned that, because cold showers are part of the “routine discomfort” of
prison life, were not coupled with any other harsh conditions, and were not
accompanied by any physical injury, the complaint did not state an Eighth Amendment
violation.
No. 14-1675                                                                            Page 3

       On appeal Gibson contends that the district court improperly granted summary
judgment on the exhaustion defense. He maintains that his “affidavit squarely
contradicts the defendants’ story concerning the exhaustion of administrative remedies”
because his sworn assertions imply that prison officials mishandled or lost his appeal. As
a result, Gibson continues, his administrative remedies were unavailable, thereby
excusing his failure to exhaust. See Dole v. Chandler, 438 F.3d 804, 809–11 (7th Cir. 2006).
Thus, Gibson concludes, the court needed to conduct an evidentiary hearing to resolve
disputed factual issues about exhaustion. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir.
2008).

        We may assume without deciding that the district court should not have granted
summary judgment on the disputed exhaustion issue without conducting a Pavey
hearing; nonetheless, it properly dismissed his complaint for failure to state a claim.
Harm from prolonged exposure to severe cold in a prison may state an Eighth
Amendment violation. See Dixon v. Godinez, 114 F.3d 640, 642 (7th Cir. 1997); Antonelli v.
Sheahan, 81 F.3d 1422, 1431–33 (7th Cir. 1996). But in this case Gibson cannot recover
compensatory damages for the cold showers because he alleges no physical injury from
them. 42 U.S.C. § 1997e(e); see Cassidy v. Ind. Dep’t of Corr., 199 F.3d 374, 375–76 (7th Cir.
2000); Zehner v. Trigg, 133 F.3d 459, 461 (7th Cir. 1997). More fundamentally, recovery of
any type of damages is unavailable to Gibson. For even when we apply generous
pleading standards for pro se litigants, Gibson has not alleged that the water’s
temperature threatened to harm him seriously and that the prison staff knew of the
harm. See Farmer v. Brennan, 511 U.S. 825, 833–43 (1994). In particular, Gibson does not
allege that his four episodes of cold showers (or any other episodes that his allegations
might imply) were so severe or prolonged that they interfered with normal daytime
activities or sleep. Compare Mays v. Springborn, 575 F.3d 643, 648–49 (7th Cir. 2009) (ruling
that short exposures to painful or numbing winter temperatures did not violate Eighth
Amendment), with Dixon, 114 F.3d at 642 (ruling that Eighth Amendment claim may
arise from months-long exposure to below-40-degree temperatures that literally froze
cell walls, disabled inmate from using hands, and made sleep difficult). Without the
complaint asserting any serious harm that the prison staff knew about, the district court
properly dismissed it for failure to state an Eighth Amendment claim. As a result,
Gibson has incurred one strike under the Prison Litigation Reform Act for the dismissal
and another strike for this appeal. See 28 U.S.C. § 1915(g); Kalinowski v. Bond, 358 F.3d
978, 979 (7th Cir. 2004).

                                                                               AFFIRMED.